Citation Nr: 1701557	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-33 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to March 10, 2015, and a rating in excess of 20 percent as of March 10, 2015, for a chronic neuropathic spine disability.

2.  Entitlement to a rating in excess of 10 percent for right lower radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for left lower radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in February 2015.  

A March 2015 rating decision granted an increased 20 percent rating effective from March 10, 2015, for the Veteran's chronic neuropathic spine disability.  Therefore, the issue on appeal as to this matter has been revised accordingly.


FINDINGS OF FACT

1.  The Veteran's service-connected chronic neuropathic spine disability prior to March 10, 2015, was manifested by forward flexion greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees, and after March 10, 2015, is manifested by forward flexion greater than 30 degrees and combined range of motion of the thoracolumbar spine not greater than 120 degrees.

2.  The Veteran's right and left lower extremity radiculopathy is manifested by no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to March 10, 2015, and a rating in excess of 20 as of March 10, 2015, for a chronic neuropathic spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.71a Diagnostic Code 5237 (2016).

2.  The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 8520 (2016).

3.  The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VCAA acknowledgement correspondence dated in March 2011 and the June 2014 Board hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Although in a March 2015 statement the Veteran asserted, in essence, that his reports of pain had not been adequately evaluated in the previous VA examinations, the Board finds no merit to the claim and further finds that a review of the evidence indicates his reported symptoms were sufficiently addressed.  In fact, the March 2015 examiner noted he demonstrated pain at rest with non-movement and that the examination supported his statements describing functional loss during flare-ups.  His complaint is more indicative of a general disagreement with the assigned rating and is more fully addressed in the decision below.  

The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2016) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2016).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Disabilities of the spine, including those rated under Diagnostic Code 5237, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2016).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; with combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; with combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2016).

The rating criteria for intervertebral disc syndrome require rating of the disability either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  38 C.F.R. § 4.124a (2016).  

The rating criteria for sciatic nerve disabilities provide an 80 percent rating for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is provided for incomplete paralysis that is severe, with marked muscular atrophy.  A 40 percent rating is provided for incomplete paralysis that is moderately severe.  A 20 percent rating is provided for incomplete paralysis that is moderate.  A 10 percent rating is provided for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

The Veteran contends that his service-connected back and lower extremity disabilities are more severe than indicated by the present ratings assigned.  His increased rating claim was received by VA on December 20, 2011.  In statements and testimony in support of his claim he asserted that he experienced severe back pain that, in essence, interfered with his ability to sleep and to perform activities associated with his daily life and occupation.  He reported he had experienced increased back and radiating lower extremity pain over the past few years.

On VA examination of the thoracolumbar spine in October 2010 the Veteran complained of intermittent pain only a few times per month with occasional pain radiating to the sternum and felt like it was radiating through his body.  It did not affect his ability to walk and he had not had any incapacitating episodes.  It was noted he was employed at a retail building supply store and that his upper thoracic spine disability bother him sometimes when standing for prolonged periods, but did not otherwise affect his ability to work.  He stated he had decreased activities at home due to apprehension of pain.  An examination revealed thoracolumbar spine flexion to 80 degrees, extension to 25 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right rotation to 20 degrees, and left rotation to 20 degrees.  Motion was unchanged with repetitive motion.  There was pain at the end of motion and some tenderness near the right parascapular musculature.  Straight leg raise testing was negative.  Sensation, deep tendon reflexes, and gait were normal.  X-ray studies revealed mild thoracic spondylosis, but were otherwise unremarkable.  The diagnoses included mild thoracic spondylosis/arthritis.  

VA examination in July 2012 included a diagnosis of chronic neuropathic thoracic spine condition.  Examination revealed thoracolumbar spine flexion to 80 degrees with objective evidence of pain at that point, extension to 30 degrees with no objective evidence of pain, right lateral flexion to 30 degrees with no objective evidence of pain, left lateral flexion to 30 degrees with no objective evidence of pain, right rotation to 30 degrees with no objective evidence of pain, and left rotation to 30 degrees with no objective evidence of pain.  Motion was unchanged after repetitive-use testing.  There was functional loss and/or functional loss after repetitive use due to less movement than normal and limitation of all physical activities on some days.  There was bilateral rhomboid tenderness, right greater than left, but no guarding or spasm of the thoracolumbar spine.  Muscle strength was 5/5 to the lower extremities with no evidence of muscle atrophy.  

Reflexes and sensation evaluations of the lower extremities were normal.  Straight leg raise testing was negative, bilaterally.  There was radicular pain and/or signs or symptoms due to radiculopathy including intermittent pain that was moderate in the right lower extremity and mild in the left lower extremity found to involve the sciatic nerves with mild severity.  There were no other neurological abnormalities or findings and the Veteran was found not to have intervertebral disc syndrome.  He used no assistive devices for locomotion.  The examiner found the thoracolumbar spine condition impacted his ability to work due to limitations bending and with fast motions.  It was noted he worked in shipping and receiving.

VA examination in November 2013 included a diagnosis of thoracic spine strain.  It was noted the Veteran complained of symptom flare-ups that felt like a large needle in his back at times.  Examination revealed thoracolumbar spine flexion to 70 degrees with no objective evidence of pain, extension to 10 degrees with no objective evidence of pain, right lateral flexion to 20 degrees with objective evidence of pain at 10 degrees, left lateral flexion to 20 degrees with no objective evidence of pain, right rotation to 20 degrees with objective evidence of pain at 10 degrees, and left rotation to 20 degrees with no objective evidence of pain.  Maximum range of motion was unchanged after repetitive-use testing.  There was functional loss and/or functional loss after repetitive use due to less movement than normal, pain on motion, and interference with sitting, standing, and/or weight-bearing.  There was localized tenderness or pain to palpation to the mid thoracic region between the scapulae, but no guarding or spasm of the thoracolumbar spine.  Muscle strength was 5/5 to the lower extremities with no evidence of muscle atrophy.  

The examiner noted that reflex and sensation evaluations of the lower extremities were normal.  Straight leg raise testing was negative, bilaterally.  There was no radicular pain nor other signs or symptoms due to radiculopathy.  There were no other neurological abnormalities or findings and the Veteran was found not to have intervertebral disc syndrome.  He used no assistive devices for locomotion.  It was noted that imaging studies had been performed without evidence of arthritis and revealing a normal thoracic spine.  The examiner found the thoracolumbar spine condition had no impact on his ability to work.  It was noted the Veteran had some loss of motion and pain with sitting and standing, but that he was able to work at his job in shipping and receiving.  As rationale, the examiner noted there was no evidence of degenerative joint disease and no radicular signs or symptoms with a completely intact neurologic motor and sensory evaluation.  

VA examination in March 2015 upon revised diagnosis in an addendum report after review of the X-ray studies provided a diagnosis of thoracolumbar spine strain.  It was noted the studies revealed no evidence of degenerative arthritis to the thoracic spine.  The Veteran reported that he experienced problems turning his head which made it difficult to drive at times and that he had upper back pain that woke him up at night with occasional feelings like there was a large needle in his back.  He stated that at work he had to place objects on stacked pallets to keep from bending too much.  He reported having flare-ups once per week that required aspirin and rest in a recliner.  

Examination revealed motion that was abnormal or outside the range of normal with thoracolumbar spine forward flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right rotation to 20 degrees, and left rotation to 20 degrees.  There was pain at rest with non-movement, pain to all motions, pain with weight bearing, and localized tenderness or pain to palpation between the right shoulder blade and spine.  Range of motion after repetitive-use testing was additionally limited with forward flexion to 55 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right rotation to 20 degrees, and left rotation to 20 degrees.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time or with flare-ups.  It was noted the Veteran reported flare-ups once per week of moderate severity which lasted for two or three days and the examiner found the examination supported his statements describing functional loss during flare-ups.  There were muscle spasms and localized tenderness or resulting in abnormal gait or abnormal spine contour, but no guarding.  Additional factors contributing to disability included interference with sitting and standing.  Muscle strength was 4/5 to hip flexion and knee extension, and was 5/5 to ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no evidence of muscle atrophy.  

The examiner noted that reflex and sensation evaluations of the lower extremities were normal.  Straight leg raise testing was negative, bilaterally.  There was no radicular pain nor other signs or symptoms due to radiculopathy.  There was no evidence of ankylosis.  There were no other neurological abnormalities or findings and the Veteran was found not to have intervertebral disc syndrome.  He used no assistive devices for locomotion.  The examiner found the thoracolumbar spine condition had impacted his ability to work with difficulty bending and lifting in his job.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected chronic neuropathic spine disability prior to March 10, 2015, was manifested by forward flexion greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees, and that after March 10, 2015, is manifested by forward flexion greater than 30 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees.  There is no evidence of ankylosis, other neurological abnormalities, or intervertebral disc syndrome.  The Board finds the VA examination findings of record adequately represent the extent of the Veteran's service-connected thoracolumbar spine impairment and in this case are persuasive.  Accordingly, a rating in excess of 10 percent prior to March 10, 2015, and a rating in excess of 20 after March 10, 2015, is not warranted.

The Board further finds that his right and lower extremity radiculopathy disabilities are manifested by no more than mild incomplete paralysis of the sciatic nerve.  Accordingly, schedular ratings for these disabilities in excess of 10 percent are not warranted.

The Board acknowledges that the Veteran is competent to report symptoms of back and lower extremity disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability nor to diagnose additional or secondary disabilities.  Such competent evidence concerning the nature and extent of the Veteran's service-connected low back and right lower extremity disabilities has been provided by VA medical professionals who examined him.  The medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has not overlooked the fact that the Veteran experiences pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such was addressed in the aforementioned VA examinations.  Although the Veteran has complained of more severely disabling problems, there is no evidence other than as described herein demonstrating any additional loss of motion or functional loss that affected his ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance.  The assigned schedular ratings adequately represent the Veteran's degree of impairments based upon the overall evidence of record.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claims for increased schedular ratings.

Extra-Schedular Rating Consideration

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2016); Thun, 22 Vet. App. at 116.

In this case, the Board finds the schedular evaluations for the issues on appeal are adequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that based upon available evidence and argument the objective manifestations of these service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  The examiners have clearly noted the Veteran's manifest symptoms and impairments due to these disorders.  

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's specific disabilities because the rating criteria reasonably describe his disability level and symptomatology.  

In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.

The Board notes that the Veteran's VA records show service connection is also established for posttraumatic stress disorder (PTSD) and alcohol abuse (70 percent), right shoulder arthritis (10 percent), tinnitus (10 percent), cervical degenerative disc disease (10 percent), and bilateral hearing loss (0 percent).  His combined service-connected disability rating is 90 percent.  VA records show he is currently employed and that he has not claimed that he is unemployable due to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also finds that his statements may not be construed as raising the issue of entitlement to an extra-schedular rating as due to the collective impact of service-connected disabilities not addressed on appeal.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  No additional action as to these specific matters is required.



ORDER

Entitlement to a rating in excess of 10 percent prior to March 10, 2015, and a rating in excess of 20 percent as of March 10, 2015, for a chronic neuropathic spine disability is denied.

Entitlement to a rating in excess of 10 percent for right lower radiculopathy is denied.

Entitlement to a rating in excess of 10 percent for left lower radiculopathy is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


